Carpinello, J.
Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered May 6, 1997, convicting defendant upon her plea of guilty to two counts of the crime of forgery in the second degree.
Defendant pleaded guilty to two counts of the crime of forgery in the second degree after admitting that she had applied for two credit cards in the names of third parties, forging their signatures on the applications. Pursuant to a plea bargain agreement, defendant was sentenced as a second felony offender to concurrent prison terms of 3½ to 7 years and was directed to pay restitution. Defendant appeals, contending that County Court erred by accepting her guilty plea because she failed to admit every element of her crime at the plea allocution. Our review of the record discloses that this issue has not been preserved for our review in that defendant has neither requested that her plea be withdrawn nor moved to vacate the judgment of conviction (see, People v Lopez, 71 NY2d 662, 665-666; People v Pellegrino, 60 NY2d 636, 637). We are similarly unpersuaded by defendant’s contention that her term of imprisonment was harsh and excessive. Given that the sentence was imposed pursuant to a plea bargain agreement and in view of defendant’s second felony offender status, the sentence cannot be characterized as an abuse of discretion nor are there any extraordinary circumstances present which would warrant modification of County Court’s judgment (see, People v Lindow, 177 AD2d 812, lv denied 79 NY2d 921).
Mikoll, J. P., Crew III, White and Spain, JJ., concur.
Ordered that the judgment is affirmed.